Case 6:20-cv-00542-ADA Document 29-3 Filed 10/30/20 Page 1 of 3




               Exhibit C
            Case 6:20-cv-00542-ADA Document 29-3 Filed 10/30/20 Page 2 of 3




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 WSOU INVESTMENTS, LLC D/B/A                      §     CIVIL ACTION 6:20-cv-00533-ADA
 BRAZOS LICENSING AND                             §     CIVIL ACTION 6:20-cv-00534-ADA
 DEVELOPMENT,                                     §     CIVIL ACTION 6:20-cv-00535-ADA
           Plaintiff,                             §     CIVIL ACTION 6:20-cv-00536-ADA
                                                  §     CIVIL ACTION 6:20-cv-00537-ADA
                                                  §     CIVIL ACTION 6:20-cv-00538-ADA
 v.                                               §     CIVIL ACTION 6:20-cv-00539-ADA
                                                  §     CIVIL ACTION 6:20-cv-00540-ADA
                                                  §     CIVIL ACTION 6:20-cv-00541-ADA
 HUAWEI TECHNOLOGIES CO.,                         §     CIVIL ACTION 6:20-cv-00542-ADA
 LTD. and HUAWEI                                  §     CIVIL ACTION 6:20-cv-00543-ADA
 TECHNOLOGIES USA INC.,                           §     CIVIL ACTION 6:20-cv-00544-ADA
            Defendants.                           §


                                  [DRAFT] DISCOVERY ORDER

          Following the Markman hearings, and pursuant to the Court’s Order Governing Proceedings,

the following discovery limits will apply to the twelve cases referenced above:

          Interrogatories: 8 common interrogatories per side (which can be used across all of the
           twelve cases above) and 12 case-specific interrogatories (which can be used only for that
           specific case);


          Requests for Admission: 10 common RFAs (which can be used across all of the twelve
           cases above) and 20 case-specific RFAs (which can be used only for that specific case);


          Requests for Production: 10 common RFPs (which can be used across all of the twelve
           cases above) and 35 case-specific RFPs (which can be used only for that specific case);


          Fact (Party) Depositions: 10 common hours per side (which can be used across all of the
           twelve cases above) and 21 case-specific hours (which can be used only for that specific
           case);
          Fact (Third-Party) Depositions: 21 case-specific hours (which can be used only for that
           specific case);

                                                                                           Page | 1
     Case 6:20-cv-00542-ADA Document 29-3 Filed 10/30/20 Page 3 of 3




   Expert Depositions: 7 hours per expert/per report (unless the expert is opining in
    numerous cases, in which case expert depositions are limited to 7 hours per expert/per
    report for the first case, and 4 additional hours for each additional case in which the expert
    provides a report).




                                                                                        Page | 2
